The Honorable Joe Allen, Chairman                 Opinion No.   H- 184
Committee  on House Administration
House of Representatives                          Re:   Obligation of House of
Austin, Texas                                           Representatives  to
                                                        furnish space to members
                                                        of the press.

Dear   Representative   Allen:

       On behalf of the Committee    on House Administration   you have
asked us several questions bearing upon the use of space in the Capitol
building by members    of the media.    Specifically, your questions are:

       “1. What obligation does the House of Representatives   have
       with regard to providing rent free space to members   of the
       media in the Capitol Building?

       “2.  Are there any precedents     in other states law or federal
       law regarding providing space     to members    of the media?

       “3.  If space is provided to some members     of the media,  does
       the House of Representatives   have an obligation,to provide
       space to all legitimate  members   of the media?.

       “4.  If the House of Representatives  does not have to provide
       space to all members    of the media, what means should be
       used to differentiate between members of the media? ”

       In 1954 the Constitution of Texas was amended by the addition of
5 51-b of Article 3 which provides for the creation of the State Building
Commission     and the State Building Fund.   It provides that the Commission
shall have broad powers over the acquisition     and disposition of property
to be used for state offices.   It provides that the first building to be




                                  p.   854
The Honorable   Joe Allen,   page 2 (H-184)




built out of the Fund is one to be devoted to the use and occupancy   of
the Supreme Court and such other courts and agencies as may be
provided by law.

       Pursuant to the mandate contained in this amendment,   the
Legislature  adopted Article 678m, V. T. C, S. It provides in its § 23:

           “When the Supreme Court of this State, the Court
      of Criminal Appeals,   the offices of the Attorney General
      and the State’s Attorney and the Supreme Court Library
      shall have moved from the State Capitol Building, the
      Board of Control is directed to make available for the
      use and occupancy of the Legislature     such offices and
      committee    rooms as the Legislature    shall consider
      necessary   and appropriate  for the efficient conduct of
      the affairs of the House of Representatives     and the
      Senate; . . . :’

       The functions and duties of the Board of Control are covered
by Title 20 of the Texas Statutes.   Chapter 4 has to do with the public
buildings and grounds division.    Article 665 provides:

           “The State Board of Control shall have charge and
      control of all public buildings,   grounds and property of
      the State, and is the Custodian of all public personal
      property,   and is charged with the responsibility    to pro-
      perly care for and protect such property from damage,
      intrusion or improper usage,     . . . . And the Board shall
      be authorized to provide for the allocation    of space in
      any of the public buildings to the departments     of the
      State Government and for the uses authorized       by law to
      have an occupied space in the State buildings,     . . . .
      Said Board of Control shall remove all occupants of all
      committee    rooms in the Capitol,   keep them free for
      Legislative   work.  Provided,   however,   that the alloc-
      ation of any space affecting the quarters    of either
      House of the Legislature,    must have the approval of




                                   p.   855
The Honorable       Joe Allen,     Rage 3 (H-184)



                 the Speaker of the House of Representatives    or the
                 Lieutenant Governor,    the approval being for the quarters
                 allocated to the particular House affected. ”

       Article     667 provides:

                        “The Board [of Control],    during the recess of the
                 Legislature,   shall have charge and control of the halls,
                 chambers,    and committee   rooms of the State Capitol Build-
                 ing except as hereinafter   provided.    B&re  the assembling
                 of each session of the Legislature,     the Board shallprepare
                 the different rooms for the use of the Legislature.”

       As we construe this statntory history,       the Board of Control has been
authorized by the Legislature      to allocate space in the Capitol Building.        A
purely technical answer to your first question,        therefore,   would be that the
House of Representatives      has no obligation to provide space to the members
of the media in the Capitol Building.       However,    we would call to your atten-
tion the fact that, despite a delegation of these various powers to the Board
of Control,  nevertheless,     the Legislature  may exercise      such powers as it
will; provided it does not act contrary to the provisions         of $ 51-b of Article
3 or other provisions    of the Constitution.    Thus, for instance,      inconley    v.
Texas Division of the United Daughters of the Confederacy,            l&SW.       24
(Tex. Civ. App.,   Austin,   1913, err. ref’d.)  it was held that, notwithstanding
the fact that the superintendent     of public buildings and grounds had been
given authority to take charge and control of all public buildings,          the Legis-
lature retained the right to designate and set apart rooms in the Capitol for
purposes it deemed proper.

        Therefore,   while neither the Legislature     nor the Board of Control is
under obligation to allocate space to members         of the media in the Capitol
Building, free or otherwise,      they may do so.     Also,  in the absence of
legislation  authorizing   the collection   of rent, no rental may be charged for
space made available      to members     of the media or to others in state buildings.
Tarrant County v. Ratikan Title Company, ,199 S. W.’ 2d 269 (Tex. Civ.App.,
Ft. Worth,    1947, no writ).




                                         p. 856
The Honorable    Joe Allen,   page 4        (H-184)




        We do not see that the furnishing of free space to the media
for proper media purposes in the Capitol Building would run contrary
to Article 3, $51 of the Constitution which provides that the Legislature
may not make any grant of public moneys to any individual.           The
provision does not prohibit the use of public funds or properties
for public purposes,   even though a private agency is used to achieve
the purpose.    Friedman v. American Surety Company of New York,
 151 S. W. 2d 570 (Tex. 1941); Davis V. City of Lubbock,      326 S. W. 2d
699 (Tex. 1959); Bexar County Hospital District v. Crosby,          327 S. W.
2d 445 (Tex. 1959); State v. City of Austin,      331 S. W. 2d 737 (Tex.
1960); Bullock v. Calvert,   480 S. W. 2d 367 (Tex. 1972); Attorney
General Letter Advisory No. 6 (1973) and authorities        there citied.
One substantial public purpose furthered in the provision        of space to
the media is the public purpose advanced in the enactment of the
Open Meetings Law (Article 6252-17,        amended Acts 1973, 63rd. Leg.,
ch. 31, p. 45) “of assuring that the public has the opportunity to be
informed concerning the transactions       of public business. ” Toyah
Independent School District.    ‘cr. Pecos - Baistow Independent School
 District, ‘466 S. W. 2d 377 .(Tex. Civ. App. , San Antonio,      1971, no writ).

       Our answer to your first question therefore is that the House
of Representatives  has no constitutional  or statutory obligation to
provide rent free space to members     of the media in the Capitol
Building but that, consistent with our traditional notions of open
government and the need for an informed citizenry,      and consistent
with the purposes of the Gpen Meetings Law, the House and/or
the Board of Control are amply justified in making a reasonable
amount of space available for proper media purposes.       And see
Article 3. $16, and Article 1, $8, Constitution of Texas,

        To your second question we would add that we have found no
specific statutes or cases in the law of other states or the United
States with would have any precise bearing upon our answers to
your questions.    Of course,  the laws of all of our states and of
the nation encourage a diligent press and an informed citizenry.




                                       p.    a57
The Honorable   Joe Allen,   page 5 (H-184)




       Your third and fourth questions ask whether the House has an obli-
gation to provide space to all legitimate members    of the media and, if it
does not, what means should be used to differentiate    between members    of
the media.

        Assuming    that the space provided to the members   of the media is
insufficient  to meet the needs of “all legitimate members     of the media, ”
it is our opinion that the House of Representatives     or whoever else allocates
the space, may do so in one of several ways, the only requirements        being
that the classifications    of those who are to have space and those who are not
must be reasonable       and must not be based upon any unconstitutional  discrimi-
nation.

                                SUMMARY

                   Neither the House of Representatives      nor the Board
            of Control is under any constitutional    or statutory obligation
            to furnish rent free space to members      of the media in the
            State Capitol Building.    However,   they may provides space
            for the proper public purpose of keeping the people informed.
            If such space is provided,    it must be provided either to all
            legitimate  members    of the .media or allocated upon a reason-
            able basis which does not unconstitutionaly     discriminate   in
            determining   who shall and who shall not be afforded space.




                                             Attorney   General   of Texas




DAVID M. KENDALL,        Chairman
Opinion Committee




                                    p. 858